DETAILED ACTION
Claims 1-15 are pending in the instant application, Applicant amending claims 1, 6, and 9 and adding claims 12-15. 
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1-15, the independent claims recite the element of an “implementation ratio”. This claim element is not defined explicitly and only implicitly by example. As there is no indication in Applicant’s specification as to which metrics are used in the ratio, one having ordinary skill in the art at the time of application would not understand the metes and bounds of the claims. As such, this element is indefinite.
For purposes of examination, “implementation ratio” is understood to be the ratio of usage of a type of investment divided by the total invested.
As to claims 1-15, the independent claims recite the element of “reliability of each measure”. This claim element is not defined explicitly and only implicitly by example. As there is no indication in Applicant’s specification as to reliability with respect to what standard, one having ordinary skill in the art at the time of application would not understand the metes and bounds of the claims. As such, this element is indefinite.
For purposes of examination, “reliability of each measure” is understood to be the reliability of predicted normalized capital.

Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-5 and 9-11 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 6-8 do not fall within a statutory class (for reasons discussed further below) and so are not patent eligible at Step 1. In keeping with the practice of compact prosecution, the Examiner will continue the analysis of claims 6-8 as patent ineligible as an abstract idea.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
optimize, based on the observed effect, an implementation ratio of the measure in such a manner as to maximize the effect to be multiplicatively accumulated;

calculate, based on the optimized implementation ratio and the observed effect, reliability of each measure

determine a measure with higher reliability;

These steps are abstract in nature because they are directed towards the mathematical calculations associated with maximizing the profit of a portfolio of investments. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.
The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
a hardware processor configured to execute a software code to:

observe an effect of the determined measure;

update, based on the observed effect, a past implementation ratio;

update, based on the updated implementation ratio, the reliability of each measure.

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A non-transitory computer readable information recording medium storing a measure determination program to be applied to a computer

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 62-64 and fig. 7.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-11 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Term
Claim Interpretation
Claim Mapping
Measure
Metric

Measure determination
Selecting a metric

Asset
Investment

Implementation Ratio 
Percent Invested in Asset

Effect to be multiplicatively accumulated
Optimization metric or objective function

Reliability of each measure
Predictive power of a metric

Interest rate
Rate of return of investment



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lange, US 2015/0206246.
NOTE: The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A measure determination system configured to determine a measure, which means to select and invest in a portion of a plurality of assets when an observed effect of the measure changes with time, the measure determination system comprising a hardware processor configured to execute a software code to:
Lange (abstract)

optimize, based on the observed effect, an implementation ratio of the measure, the implementation ratio being a ratio of investment for each asset to owned assets, in such a manner as to maximize the effect to be multiplicatively accumulated;
Lange (paragraph 127)

calculate, based on the optimized implementation ratio and the observed effect, reliability of each measure, which is a probability that each asset is selected from a plurality of assets;
determine a measure with higher reliability;
observe an effect of the determined measure,
update, based on the observed effect, a past implementation ratio;
update, based on the updated implementation ratio, the reliability of each measure.
Lange (paragraphs 74-75)

AS TO CLAIM 2 (of 1) 
optimize the implementation ratio based on online convex optimization;
As applicant stipulates at paragraph 54 of their as-filed specification that online convex optimization is widely known, this element is examined as admitted prior art.

calculate the reliability of the each measure based on an expert algorithm.
As applicant stipulates at paragraph 3 of their as-filed specification that an expert algorithm is a known example of sequential decision-making, this element is examined as admitted prior art.

AS TO CLAIM 3 (of 1) 
optimize the implementation ratio based on online convex optimization
As applicant stipulates at paragraph 54 of their as-filed specification that online convex optimization is widely known, this element is examined as admitted prior art.

calculate the reliability of the each measure based on a bandit algorithm.
As applicant stipulates at paragraph 4 of their as-filed specification that a bandit algorithm is a known example of sequential decision-making, this element is examined as admitted prior art.

AS TO CLAIM 4 (of 1) 
optimize, based on an observed interest rate of each asset, a ratio of investment in an investee;
Lange (paragraph 108)

calculate, based on the optimized ratio of investment and the observed interest rate of the each asset, reliability of each investee; 
determine an investment in an investee with higher reliability as a measure.
Lange (paragraphs 74-75)

AS TO CLAIM 5 (of 1) 
transform the effect to be multiplicatively accumulated into an additive effect represented by a logarithm and optimize the implementation ratio of the measure in such a manner as to maximize the effect represented by the logarithm;
calculate, based on the effect represented by the logarithm, the reliability of the each measure.
Lange (paragraphs 101) teaches fast Fourier transformation which is the functional equivalent of converting a multiplicative equation into an additive equation by use of Fourier transforms.

AS TO CLAIM 12 (of 1) 
wherein the implementation ratio is represented by a probability vector, and the hardware processor is configured to execute a software code to randomly selects the measure based on the probability vector.
Lange (paragraph 109)

AS TO CLAIM 13 (of 1) 
wherein the hardware processor is configured to execute a software code to determine a single asset and the implementation ratio of the asset from among a plurality of assets.
Lange (paragraph 160) teaches focusing on one item.

AS TO CLAIM 14 (of 1) 
wherein the hardware processor is configured to execute a software code to calculate the reliability based on the investment ratio and a past interest rate of each asset.
Lange (paragraphs 74-75 and 127)

AS TO CLAIM 15 (of 1) 
wherein the hardware processor is configured to execute a software code to calculate the reliability using logarithm.
Lange (paragraphs 101)

AS TO CLAIMS 6-8 and 9-11 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicants argues that they traverse the rejection based upon the amended claim language. The amendment did not sufficient address the issues associated with the indefinite nature of the claim language and the rejection is maintained.

Concerning the rejection under 35 USC 101:
Applicants argue concerning the rejection under 35 USC 101 Abstract Idea that the claims do not recite an abstract idea. This argument is unpersuasive because the claims as a whole are directed towards information and information analysis and thus purely abstract in nature.
Applicants further argue that the amended claims integrate a practical application. As the claims remain directed towards purely information and information analysis, there is no integration to any practical application. 

Applicants’ amendment to claim 6 is sufficient to overcome the previous rejection under 35 U.S.C. 101 Software per se and the rejection under 35 USC 101 Software per se is withdrawn.

Concerning the rejection under 35 USC 102:
Applicant’s argument is moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623